DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20170355234 A1
DHARAMSHI et al. hereinafter DHARAMSHI
US 6321180 B1
Hubbell, Jr.
US 20140278040 A1
Singh et al. hereinafter Singh


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8, 13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over DHARAMSH in view of Hubbell, Jr.
With respect to claims 1 and 15, DHARAMSH discloses a tire load estimation system and method (FIG. 1 illustrates a system for determining a wheel load) comprising: 
at least one tire ( tire 1) supporting a vehicle (vehicle unit 30), the at least one tire including a pair of sidewalls extending to a circumferential tread (Fig. 1); 
a sensor mounted to the at least one tire (Figs. 1-2, illustrate  sensor 14 within wheel unit 12 disposed within tire 1); 
a footprint formed by the tread (¶[0078] describe footprint of tire 1), the footprint including a footprint length (¶[0022] discloses the footprint is determined as a length of a footprint area of the tire), wherein the footprint length is measured by the sensor (¶[0085] discloses the footprint is determined as a length L (FIG. 1) of a footprint area of the tire 1 by means of sensor 14 in cased within wheel unit 12); 
a tire load estimator (¶[0100-0101] discloses the ECU 36 having a means for calculating Wheel Load (WL)), the tire load estimator receiving as inputs: 
a pre-calibrated sensitivity (¶[0099] discloses ECU 36 receives a digital representation of the plurality of predetermined calculation models from store 38 ); 
the footprint centerline length during straight-line driving conditions (¶[0085-0087 and 0101] disclose ECU 36 receives the determined footprint length L while driving); 
a reference footprint value (¶[0043] discloses the normalized footprint area); and 
a reference load value (¶[0006] discloses each of the predetermined calculation models defines the wheel load), wherein the tire load estimator (ECU 36) determines an estimation of tire load (¶[0068] discloses ECU 36 conducts the calculation of the wheel load) and outputs the estimation to at least one of a vehicle control system and a vehicle electronic control unit (Fig. 1 illustrates data communication between ECU 36 and central control unit 34).
DHARAMSH discloses determining a wheel load  acting on a tire of a vehicle by determining a footprint (L) of the tire among other factors. However, DHARAMSH does not explicitly disclose the footprint measured by the sensor is the centerline of the tire. Hubbell, Jr., teaches that it is known in the art to determine the footprint centerline length as the trailing edge extending along a centerline (CL) through the footprint of a tire tread contacting a road surface as set forth at col. 5 lines 27-40. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the footprint centerline as thought by Hubbell, Jr. in order to calculate the tire load parameters.
With respect to claim 2, DHARAMSH and Hubbell, Jr. disclose the tire load estimation system of Claim 1 above. DHARAMSH further discloses an event detection module to select measurements of the footprint centerline length during straight-line driving conditions for input into the tire load estimator (¶[0088] discloses the means for determining a footprint (footprint length L) are constituted by the deformation sensor 14 and the determining unit 20 in the wheel unit 12).
With respect to claims 5 and 17, DHARAMSH and Hubbell, Jr. disclose the tire load estimation system  and method of Claim 1 and 15 above. DHARAMSH further discloses the footprint centerline length as measured by the sensor is corrected for a measured vehicle speed and a measured inflation pressure (¶[0101] discloses the ECU 36 using software running thereon conducts calculation of the wheel load based on the determined footprint length L and the received tire operation conditions (pressure, temperature, wheel speed) using the selected calculation model).
With respect to claims 6 and 18, DHARAMSH and Hubbell, Jr. disclose the tire load estimation system and method of Claims 1 and 15 above. DHARAMSH further discloses the precalibrated sensitivity is determined with a sensitivity analysis (¶[0041] discloses the normalized foot print area (FPAn) calculation/interpreted as sensitivity analysis), the sensitivity analysis including the determination of a sensitivity ratio for at least one variable that affects the footprint centerline length (¶[0041] discloses FPAn=f2(FPA, ti, toc) wherein FPA is a footprint area determined based on the determined footprint, ti is the tire information, and toc is the tire operation condition).
With respect to claim 7, DHARAMSH and Hubbell, Jr. disclose the tire load estimation system of Claim 6 above. DHARAMSH in paragraph [0041]further discloses normalized foot 
With respect to claim 8, DHARAMSH and Hubbell, Jr. disclose the tire load estimation system of Claim 6 above. DHARAMSH further discloses at least one variable includes at least one of inflation pressure, camber angle, rolling speed and tread depth (¶[0048] discloses the components toc1 and toc2 of the tire operation conditions is a function of at least: vehicle velocity (or tire rotational velocity) and tire temperature).
With respect to claim 13, DHARAMSH and Hubbell, Jr. disclose the tire load estimation system of Claim 1 above. DHARAMSH further discloses reference load value for the tire load estimator includes a reference values from a lookup table (¶[0099] discloses The store 38 of the central control unit 34 stores not only software code for operating the ECU 36, but also a digital representation of the plurality of predetermined calculation models (e.g. mathematical modelling functions represented by digitally stored equation parameters).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DHARAMSH and Hubbell, Jr.  as applied to claim 1 above, and further in view of Singh.
With respect to claim 14, DHARAMSH and Hubbell, Jr. disclose the tire load estimation system of Claim 1 above. DHARAMSH as modified by Hubbell, Jr. does not explicitly disclose a vehicle mass estimator including a model-based observer to indirectly estimate a mass of the vehicle and determine a correction to the estimation of tire load.
Singh, from the area of estimating vehicle tire loading based upon measured tire data, discloses a dynamic load estimation system comprising a static normal load calculation model for calculating a measured static normal load; and a dynamic tire load estimation model for calculating an estimated dynamic load on the tire from the measured static normal load (¶0004).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DHARAMSH with the teachings of Singh so that DHARAMSH’s invention will have vehicle load estimation system having normal load calculation model in order to calculating an estimated dynamic load on the tire from the measured static normal load for the predicable benefit of accounting vehicle weight into the tire load estimation.            
Allowable Subject Matter
Claims 3-4, 9-12, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861         


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861